Miller, J.:
This appeal presents a hew question as to the construction and effect of chapter 14 of the Laws of 1909, relating, to the assessment of bank shares in the city of New York from 1901 to 1901, inclusive. For a history of the various proceedings which have been instituted to review said assessments, both before and after the passage of' said act, reference may be made to the following decisions of the Court of Appeals: People ex rel. Bridgeport Savings Bank v. Feitner (191 N. Y. 88); People ex rel. American Exchange Nat. Bank v. Purdy (196 id. 270; 199 id. 51); People ex rel. Merchants’ National Bank v. Purdy (202 id. 599). Those proceedings and People ex rel. National Bank of Commerce v. Purdy (149 App. Div. 948) arose either before the passage of said act or were instituted under it. This proceeding was not instituted until November 29, Í910.
The said act provided that the board of taxes and assessments should have power to cancel or reduce assessments of bank shares, made in and for said years; that, beginning twenty days after the passage of the act and until October 31, 1909, the assessments should be open to public inspection and that applications for reduction or cancellation might be made on or before September 1, 1909, specifying the grounds therefor, and that a hearing, if requested, should be granted; that on or before October 1, 1909, the board should determine every appli*531cation, that any determination of the hoard under the act might he reviewed by certiorari, but that such proceeding to review must be begun on or before October 31, 1909. The act further provided: “All assessments of bank shares made in said city of New York during the years nineteen hundred and one to nineteen hundred and seven, inclusive, as to which no application for relief shall be made under this act as herein provided, shall be and hereby are ratified and confirmed; and every determination by said board as herein provided, upon an application seasonably made for relief under this act, shall be final and conclusive, unless reversed or modified by the court in a certiorari proceeding thereafter brought as herein provided.”
The Court of Appeals plainly stated in 196 New York, 270, that the Supreme Court might well in the exercise of its discretion dismiss the writ on account of laches, when there had been long delay in applying for it, and, for the sole purpose of emphasizing that statement wrote the per curiam memorandum reported in 202 New York, 599. I am of the opinion that the said act of 1909 is an absolute bar to this proceeding. It afforded every one ample opportunity to apply to the board of taxes and assessments for a reduction or cancellation of the assessment, and for a review by certiorari of the determination of the board on such application, and expressly limited the time within which a proceeding to review might be begun. It then provided that all assessments as to which no application for relief should be made under the act were ratified and confirmed. So far, then, as the case in hand is concerned, the act was a statute of limitations, and a remedy even for jurisdictional defects may thus be barred. (Meigs v. Roberts, 162 N. Y. 371.)
The order should be reversed, with costs, and the writ dismissed, with costs.
Ingraham, P. J.. McLaughlin, Laughlin and Dowling, JJ., concurred.
Order reversed, with costs, and writ dismissed, with costs.